                Case 2:19-cv-00490-TSZ Document 99 Filed 08/25/20 Page 1 of 2



 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
      ESTATE OF WANGSHENG LENG, by
      and through administrator LIPING YANG;
 7
      and LIPING YANG, individually,
 8                          Plaintiffs,
 9         v.                                           C19-490 TSZ

10    CITY OF ISSAQUAH; ISSAQUAH                        MINUTE ORDER
      POLICE OFFICER M. LUCHT #1201;
11    and ISSAQUAH POLICE OFFICER
      KYLEN WHITTOM #1210,
12
                            Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
          (1)  Defendants’ motion to seal, docket no. 64, is GRANTED in part and
     STRICKEN in part, as follows:
16
                   (a)   With regard to the King County Medical Examiner’s Autopsy
17         Report, docket no. 65-1, the motion is GRANTED, and the unredacted document
           shall remain under seal;
18
                 (b)    With regard to the Eastside Fire & Rescue Patient Care Record,
19         docket no. 65-2, the motion is GRANTED, and the unredacted document shall
           remain under seal; and
20
                  (c)    With regard to photographs of Wangsheng Leng, docket no. 65-3,
21         the motion is STRICKEN as moot in light of plaintiffs’ agreement that the
           photographs may be made publicly available, see Resp. at 2-3 (docket no. 74), and
22         the photographs shall be unsealed.

23

     MINUTE ORDER - 1
             Case 2:19-cv-00490-TSZ Document 99 Filed 08/25/20 Page 2 of 2



 1        (2)    Plaintiffs’ unopposed motion to seal, docket no. 73, is GRANTED. The
   Clerk is DIRECTED to SEAL Exhibits 1, 4, 5, 9, 12, and 16, to plaintiffs’ motion to seal,
 2 docket nos. 73-2 through 73-7. Plaintiffs appear to have intended to file these materials
   under seal, but because they failed to do so, the documents have been available for public
 3 view since July 30, 2020. Plaintiffs are advised that, during the period preceding this
   Minute Order, the exhibits might have been uploaded by private websites unrelated to
 4 and outside the control of the Court and might now be available to the public for a fee.
   See, e.g., www.pacermonitor.com; www.law360.com.
 5
          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 6 record.

 7         Dated this 24th day of August, 2020.

 8                                                  William M. McCool
                                                    Clerk
 9
                                                    s/Karen Dews
10                                                  Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
